Case 1:17-cv-00171-TH-ZJH Document 87 Filed 09/01/21 Page 1 of 2 PageID #: 483



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

BRIAN KOPATZ                                     §

VS.                                              §           CIVIL ACTION NO. 1:17-CV-171

ASSISTANT WARDEN VIRGIL                          §
MCMULLEN, et al.,

                          MEMORANDUM OPINION AND ORDER

       Pending before this Court is Plaintiff’s Motion for Reconsideration (docket entry no. 85) and
Motion for Preliminary Injunction, Motion for Temporary Restraining Order (docket entry no. 86).

                                             Background

       This Court previously denied Plaintiff’s Motion to Dismiss Without Prejudice, liberally

construed as Motion to Alter or Amend Judgment on September 10, 2020 (docket entry no. 83). The

motion was denied to the extent plaintiff requested his claims against defendants Lorie Davis and

UTMB be dismissed without prejudice. The Motion was granted to the extent plaintiff moved to

voluntarily dismiss his claims against defendant Borderlon. A Final Judgment was entered on the

same day (docket entry no. 84).

       Plaintiff’s current Motion for Reconsideration seeks reconsideration of this Court’s prior

decision to deny Plaintiff’s Motion to Alter or Amend Judgment (docket entry no. 85). As this

motion was filed more than 28 days after entry of judgment, the motion is properly construed under

Federal Rule of Civil Procedure 60(b).

                                             Discussion

       “On motion and just terms, the court may relieve a party or its legal
       representative from a final judgment, order, or proceeding for the following
       reasons:

       1.      Mistake, inadvertence, surprise, or excusable neglect;

       2.      Newly discovered evidence that, with reasonable diligence, could not
               have been discovered in time to move for a new trial under Rule
               59(b);

                                         1
Case 1:17-cv-00171-TH-ZJH Document 87 Filed 09/01/21 Page 2 of 2 PageID #: 484



       3.      Fraud (whether previously called intrinsic or extrinsic),
               misrepresentation, or misconduct by an opposing party;

       4.      The judgment is void;

       5.      The judgment has been satisfied, released or discharged; it is based
               on an earlier judgment that has been reversed or vacated; or applying
               it prospectively is no longer equitable; or

       6.      Any other reason that justifies relief.

FED. R. CIV. P. 60(b).

       Plaintiff does not specify the reasoning he seeks a Motion for Reconsideration. A careful

review of the motion reveals plaintiff is just asking this court to reconsider its prior decision.
Plaintiff is using this motion, in effect, to seek a second round of appeals from the dismissal of this

civil action. A Rule 60 motion, however, “is not to be used as a substitute for appeal. . . .” Diaz v.

Stephens, 731 F.3d 370, 377 (5th Cir. 2013) (citing Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402

(5th Cir. 1981)). Plaintiff has failed to present any “extraordinary circumstances” or demonstrate

that he is entitled to relief under Rule 60(b). Accordingly, it is

       ORDERED that Plaintiff’s Motion for Rule 60(b) Relief from Judgment (docket entry no.

85) is DENIED. Plaintiff’s Motion for Preliminary Injunction, Motion for Temporary Restraining

Order (docket entry no. 86) is similarly DENIED.

       SIGNED this the 1 day of September, 2021.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  2
